Title: To James Madison from James Leander Cathcart, 27 September 1801 (Abstract)
From: Cathcart, James Leander
To: Madison, James


27 September 1801, Leghorn. No. 12. Sends enclosures covering occurrences since his last dispatch. Danish commodore Koefoed has arrived from Tripoli, where he adjusted terms of tribute rather than taking advantage of the current opportunity to eliminate payments; coercion of the pasha seems contrary to Danish policy. Though enclosures show the friendly disposition of Swedes, he believes they would not maintain a “common cause” with the U.S. and would seek an early peace treaty with Tripoli. Has discussed the issue with the Danish and Swedish agents and has learned that both nations subject themselves to humiliating terms in the belief that it is more economical than supporting a squadron in the Mediterranean. Argues that this is false economy as they maintain one or two frigates and still have ten to thirty vessels captured per year. Koefoed asserted, on the basis of information he claimed to have received from Kirkpatrick at Málaga, that Jefferson’s plan to reduce navy will result in the U.S. accepting “every demand of the Barbary States be they ever so unjust or enormous.” Cathcart vigorously denied this assertion on the basis of his personal acquaintance with Jefferson and JM. Believes that both Denmark and Sweden are ashamed of their behavior. In future both nations will follow the American course if it is successful.
 

   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 3 pp.; docketed by Wagner as received 6 Feb. Among the enclosures are copies of Capt. James Brown to Cathcart, 16 Sept. 1801 (1 p.), reporting that the Tripolitan admiral was on board a British vessel bound to Malta (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:575); Cathcart’s 11 Sept. circular letter (2 pp.) stating that Haji Mahomet ben Luna, an ambassador to the emperor of Morocco from the pasha of Tripoli, had chartered a vessel at Leghorn to carry himself and a load of wheat from Tangier to Tripoli, presumably to provide for Tripolitan cruisers blockaded at Gibraltar, and asking that U.S. warships be advised to intercept the vessel (printed ibid., 1:573–74); a letter of 6 Sept. from Cathalan to Cathcart announcing and enclosing a copy of the offer from Swedish agent Folsch for U.S. merchant vessels to join Swedish convoys (2 pp.); and Cathcart’s 16 Sept. reply (2 pp.). Also enclosed is a copy of Cathcart to Dale, 16 Sept. 1801 (3 pp.), forwarding copies of Brown’s letter and Cathcart’s circular, urging capture of the Tripolitan admiral and detention of the Tripolitan ambassador to Morocco, and suggesting that Dale keep one American frigate at Malta or Messina over the winter to “make her appearance off Tripoli” and to convoy U.S. merchantmen.


   A full transcription of this document has been added to the digital edition.
